215 S.E.2d 752 (1975)
Appeal of AMP INCORPORATED from the Decision of the State Board of Assessment, sitting as the State Board of Equalization and Review, Affirming the Action of the Guilford County Board of Commissioners Assessing Additional Taxes, Penalties and Interest for the Years 1964 through 1968, Inclusive.
No. 99.
Supreme Court of North Carolina.
June 26, 1975.
*760 Adams, Kleemeier, Hagan, Hannah & Fouts by William J. Adams, Jr., Robert G. Baynes and Paul H. Livingston, Jr., Greensboro, for petitioner appellant.
*761 W. B. Trevorrow, Guilford County Atty., and William L. Daisy, Asst. Guilford County Atty., Greensboro, for respondent appellee.
COPELAND, Justice.
This controversy involves two drastically differing methods for valuing AMP's inprocess and raw material inventories on hand as of 1 January for the years 1964 through 1968, inclusive. There is apparently no controversy as to the proper standard for valuing AMP's finished goods inventory as of 1 January 1964 and 1965 (AMP had no such inventory on hand on 1 January 1966, 1967 and 1968), since AMP readily concedes that the "book value" of such goods is equivalent to their "true value in money." As to the former, however, AMP takes the position that since it can only sell its inprocess and raw material inventories to its suppliers of brass and copper, the only "true value in money" of these inventories is their "scrap value." On the other hand, Guilford County takes the position that the "true value in money" of these same inventories on the relevant dates is their "book value" as listed by AMP on its North Carolina corporate and franchise tax returns. We believe that both positions are basically erroneous. However, since we are here reviewing the actions of a state administrative agency, with limited scope of review, the basic issue does not necessarily involve the relative merits or demerits of either position.
The duties of the State Board are quasi-judicial in nature and require the exercise of judgment and discretion. Albemarle Electric Membership Corp. v. Alexander, 282 N.C. 402, 409, 192 S.E.2d 811, 816 (1972). Upon a review of an order of the State Board (now the Property Tax Commissionsee G.S. § 105-288), the Superior Court is without authority to make findings at variance with the findings of the Board when the findings of the Board are supported by competent, material and substantial evidence. See, e. g., Albemarle Electric Membership Corp. v. Alexander, supra; In re Reeves Broadcasting Corp., 273 N.C. 571, 160 S.E.2d 728 (1968); In re Property of Pine Raleigh Corp., 258 N.C. 398, 128 S.E.2d 855 (1963). G.S. § 143-315 (now G.S. § 150A-51 effective 1 February 1976), in defining the scope of review and power of the court in disposing of decisions of certain administrative agencies (including the State Board), provides:
"The court may affirm the decision of the agency or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:
(1) In violation of constitutional provisions; or
(2) In excess of the statutory authority or jurisdiction of the agency; or
(3) Made upon unlawful procedure; or
(4) Affected by other error of law; or
(5) Unsupported by competent, material, and substantial evidence in view of the entire record as submitted; or
(6) Arbitrary or capricious."
Accordingly, applying the above stated rules to the instant case, the basic issue for determination is whether the decision of the State Board was supported by "competent, material, and substantial evidence." In deciding this issue, it is clear that no court of the General Courts of Justice can weigh the evidence presented to the State Board and substitute its evaluation of the evidence for that of the Board. See, e. g., Clark Equipment Co. v. Johnson, 261 N.C. 269, 134 S.E.2d 327 (1964).
It is also a sound and a fundamental principle of law in this State that ad valorem tax assessments are presumed to be correct. See, e. g., Albemarle Electric Membership Corp. v. Alexander, supra. See also 7 Strong, N.C.Index 2d, Taxation § 25 (1968). "All presumptions are in favor of *762 the correctness of tax assessments. The good faith of tax assessors and the validity of their actions are presumed." 72 Am. Jur.2d State and Local Taxation § 713 (1974). See also 84 C.J.S. Taxation § 557 (1954). As a result of this presumption, when such assessments are attacked or challenged, the burden of proof is on the taxpayer to show that the assessment was erroneous. See 72 Am.Jur.2d State and Local Taxation, supra. Accord, Albemarle Electric Membership Corp. v. Alexander, supra, 282 N.C. at 409-10, 192 S.E.2d at 816.
The purpose underlying this presumption of correctness arises out of the obvious futility of allowing a taxpayer to fix the final value of his property for purposes of ad valorem taxation. See Brandis, Listing and Assessing of Property for County and City Taxes in North Carolina 108, cited in Albemarle Electric Membership Corp. v. Alexander, 282 N.C. at 410, 192 S.E.2d at 817.
If the presumption did not attach, then every taxpayer would have unlimited freedom to challenge the valuation placed upon his property, regardless of the merit of such challenge.
Of course, the presumption is only one of fact and is therefore rebuttable. But, in order for the taxpayer to rebut the presumption he must produce "competent, material and substantial" evidence that tends to show that: (1) Either the county tax supervisor used an arbitrary method of valuation; or (2) the county tax supervisor used an illegal method of valuation; AND (3) the assessment substantially exceeded the true value in money of the property. See Albemarle Electric Membership Corp. v. Alexander, supra, 282 N.C. at 410, 192 S.E.2d at 816-17. Simply stated, it is not enough for the taxpayer to show that the means adopted by the tax supervisor were wrong, he must also show that the result arrived at is substantially greater than the true value in money of the property assessed, i. e., that the valuation was unreasonably high. Id. The Court of Appeals held that AMP failed to overcome this burden. 23 N.C.App. at 571, 210 S.E.2d at 67-68. For the reasons hereinafter set forth, we agree.

I
We find nothing in this record tending to show that the county tax supervisor employed an "arbitrary" method of valuation. But see In re Carolina Quality Block Co., 270 N.C. 765, 155 S.E.2d 263 (1967).
On the other hand, the record clearly shows that the county tax supervisor used an "illegal" method of valuation. Specifically, we point to the following testimony of the witness Brooks (Guilford Tax Supervisor) on cross-examination:
". . . The Tax Department tries to follow the Statutes as set out in the North Carolina Machinery Act which governs the listing of ad valorem taxes. I do not know where in the General Statutes I was authorized to instruct the taxpayer to list as property value: `the dollar amount should come from your records such as books of account, invoices, or tax depreciation schedules.' As to the instruction, `Determination of Assessed or Tax Valuethis will be done by the Tax Supervisor using market or cash value as a basis (GS 105-294), multiplied by the assessment ratio which is set annually', I make the assumption that the cash value of the inventory is determined by the cash value figures furnished on the State tax returns. I do not know the State's requirements for its tax returns insofar as whether they call for cash value or book value is concerned. I was with Burlington Industries as a Production Controller prior to coming with Guilford County. I was not an Accountant. I have never held a position as an Accountant. I have examined the State tax returns of other taxpayers. I am not familiar with the requirements of the State. There is no difference between the reporting on the State corporate income tax returns, income and franchise returns, and that reported on the ad valorem listings *763 because of the cash factor, although I have personally not made any investigation to determine it.
"I heard Mr. Westphal's statement that book value is used as an item for measuring income and not value. As to whether I take exception to his statement, I think you are confusing ad valorem tax with income reporting. This is based on my assumption that State income tax reporting and County ad valorem tax reporting is on the same basis, or should be on the same basis. As I have previously stated, that is my assumption which is not based on any knowledge that I have about the State returns."
In this State there is no statutory authority that permits the county tax supervisor, as a per se rule, to equate "book value" with true value in money as a uniform measure of assessment for purposes of ad valorem tax valuation. See G.S. § 105-294 (now G.S. § 105-283). See also In re McLean Trucking Co., 281 N.C. 375, 189 S.E.2d 194 (1972), rehearing denied, 282 N.C. 156, cert. denied, 409 U.S. 1099, 93 S. Ct. 909, 34 L. Ed. 2d 681 (1973). The legislative intent on this matter is crystal clear. The 1969 General Assembly specifically rejected with an unfavorable report the following proposed legislation (H.B. 631) entitled: "An Act to Amend Chapter 105 of the General Statutes to Provide for the Listing of Inventories for Ad Valorem Tax Purposes at a Valuation Consistent with Value Reported on Income Tax Returns.":
"At the time of listing tangible personal property, each taxpayer or person, firm or corporation, whose duty it is to list property for taxation and who reports goods, wares, merchandise and other taxable personal property as inventory on an income tax return to the North Carolina Department of Revenue shall list such tangible personal property at the valuation shown on such income tax return."
Tax Supervisor Brooks "assumed" that State Income tax reporting and county ad valorem tax reporting were on the same basis, "or should be on the same basis." This assumption was clearly erroneous. Additionally, we point out that the North Carolina General Assembly, and no one else, determines how property in this State "should" be valued for purposes of ad valorem taxation. The North Carolina General Assembly has specifically rejected a per se rule that would equate inventory value as reported on State tax returns with the value of such inventory as reported for purposes of ad valorem taxation. Hence, in requiring the taxpayers of Guilford County to list their property at the value reported on State tax returns (i. e., "book value"), the tax supervisor was acting contrary to the mandate of the North Carolina Machinery Act. Such procedure constituted an "illegal" method of valuation.

II
The next question presented is whether AMP produced competent, material and substantial evidence that tended to show the assessment increasing the valuation of its inventories for the years 1964 through 1968 was substantially greater than the true value in money of the property as originally stated on its abstracts filed with the county. See Table II, supra.
In the judgment filed on 25 January 1974 Judge Exum concluded that there was "competent, material and substantial evidence in the record to justify the ad valorem tax valuations listed by" AMP in the abstracts for the years 1964 through 1968. See Table II, supra. We find nothing in the record to support such a conclusion.
The evidence before the State Board indicated that all the abstracts for the years in question were filed for the taxpayer by the appraisal firm of Dawson, Desmond and Van Cleve. The witness Price testified that AMP procured the services of this firm because "at that time" AMP did not know how to compute the true cash value of its own inventories. Specifically, Price testified:

*764 ". . . [W]e asked the Dawson, Desmond and Van Cleve firm to evaluate true cash value for us because at that time, frankly, we did not know how to do it. We did not know how to go from book value to cash value, and I was busy with other things, other responsibilities.. . . They were qualified at that point and I was not. They knew how and I did not. So they handled it. We gave them all the necessary basic information on which they could make their determination. We did not get into a computation of true cash value, our own computation, until after Guilford County told us in 1968 that we owed them a lot of money. Frankly, that shook us up because we thought everything was fine. I was very disturbed about it. It's our policy to report correct figures and we don't like things to backfire like this. I thought Dawson, Desmond and Van Cleve was doing the job and that they had worked out all right and agreed on the listings.. . ."
The witness Price also testified that the professional appraisal firm of Dawson, Desmond and Van Cleve specialized in appraising personal property "throughout the country" and he guessed "they did the best they could" in appraising AMP's inventories during the years in question. However, Price added that after AMP learned how to appraise its own inventories following notification of the increased assessment, he came to realize that "Dawson, Desmond and Van Cleve, using their judgment in all those years, were too high except one time." See Table VII, supra.
The record does not reveal one scintilla of evidence offered by AMP to substantiate the amounts reported by the Dawson firm in the abstracts filed for the years 1964 through 1968. The only explanation for the absence of such evidence was offered by the witness Price. He testified as follows:
". . . As to why the figures we have testified to are generally lower than the figures reported by Dawson, Desmond and Van Cleve, they represent many taxpayers, a broad section. Most taxpayers have raw materials that can be used interchangeably between different manufacturers and I feel that they failed to recognize that we could only get scrap for those materials and I didn't know it at the time. I hadn't gotten into it. They failed to recognize that our raw materials were so unique that we do get nothing but scrap for them. They used general valuation criteria and failed to take into consideration our unique position and, as I say, I did not know it at the time. I don't know that they added anything for labor or overhead. They will never disclose exactly their method because they are giving away their trade secrets and their know-how. I can see this one point that they didn't know that those raw materials were scrap value. I don't know how they arrived at the computation."
In the absence of any evidence in the record, we find error in Judge Exum's conclusion that there was competent, material and substantial evidence to justify the ad valorem valuations listed by AMP in the abstract forms.

III
The next question is whether AMP offered competent, material and substantial evidence that the increased assessment "substantially exceeded" the true value in money of its inventories as such inventory values were computed by AMP subsequent to notification of the assessment. See Tables VII and VIII, supra. Judge Exum concluded that AMP had met its burden in this regard. For the reasons hereinafter stated, we believe this conclusion was erroneous.
Initially, it is important to note that the inventories involved do not include finished goods (except for the years 1964 and 1965), but are exclusively inventories of non-defective in-process items and of undamaged raw materials. Accordingly, all references *765 hereinafter made to AMP's "inventories" are to be understood, except where qualified, as being limited to such raw materials and goods in-process.
The only evidence offered by AMP as to the "true value in money" of these inventories was the testimony given by Messrs. Herbert Cole, George Beck, and Ernest L. Price, all officers employed by AMP. These witnesses, through their combined testimony, asserted that all of AMP's inventories constituted "scrap" so far as "true value in money" was concerned. All of this testimony was designed to support AMP's theory that the only value its inventories had was scrap value. AMP's desired interpretation of G.S. § 105-294 (now G.S. § 105-283) is based on the assumption, obviously fictional, that on 1 January of each year it is required to sell all of its inventory, whether such inventory is in raw material or in an in-process state, to the only possible buyers of such materials, the scrap mills.
G.S. § 105-294 (now G.S. § 105-283) provides, in pertinent part, as follows:
"All property, real and personal, shall as far as practicable be appraised or valued at its true value in money. The intent and purpose of this section is to have all property and subjects of taxation appraised at their true and actual value in money, in such manner as such property and subjects of taxation are usually sold, but not by forced sale thereof; and the words `market value', `true value', or `cash value', whenever used in this chapter, shall be held to mean for the amount of cash or receivables the property and subjects can be transmuted into when sold in such manner as such property and subjects are usually sold." (Emphasis supplied.)
Our interpretation of G.S. § 105-294 is in complete accord with the following taken from the opinion of the North Carolina Court of Appeals:
"The important provision of G.S. § 105-294 is the requirement that property is to be appraised at its true and actual value in money, in such manner as such property is usually sold, but not by forced sale thereof. We believe that the best and most reasonable test of true value in money, in such manner as such property is usually sold, but not by forced sale thereof, is the price estimated in terms of money at which the property would change hands between a willing and financially able buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of all the uses to which the property is adapted and for which it is capable of being used. The present statute, G.S. § 105-283, effective January 1, 1974, adopts such a test." 23 N.C.App. at 568, 210 S.E.2d at 65.*
* We point out that the present statute was effective as of 1 July 1971, the date the General Assembly ratified Chapter 806, 1971 Session Laws. The 1973 amendment, effective 1 January 1974, and referred to by the Court of Appeals, had no relation to the statutory test for determining true value in money. See Section 11, Chapter 695, 1973 Session Laws.
In applying our interpretation of G.S. § 105-294 to the instant fact situation, it is necessary to separately analyze the following three distinct types of property that constituted all of AMP's inventories (with the exception of finished goods) on the relevant valuation dates.

A. SCRAP METAL AND DAMAGED RAW MATERIAL.
The evidence before the State Board tended to show that AMP's Greensboro plant generated substantial amounts of scrap metal during the course of a normal work week. For example, the witness Cole testified that the slitting, pancaking, stamping and metal plating processes all produced substantial amounts of scrap. Also, Cole pointed out that when a coil of brass or copper (raw material) was damaged during one of the various "handling" operations (e. g., if a coil was dropped, the *766 impact would dent the metal edges) it became useless since such a damaged coil could not be processed through the forming dies. It appears, however, that the vast majority of scrap resulted from numerous malfunctions occurring during the manufacturing process, i. e., the slitting, pancaking, etc.
The witness Beck testified that during the years 1964 through 1968 approximately one-half of every pound of raw material received at AMP's Greensboro plant was reduced to scrap from all of the above listed causes. He further testified that the mills supplying AMP with this raw material regularly repurchased this scrap at published prices roughly equivalent to 40% of initial raw material costs.
Under G.S. § 105-294 all property must be appraised at its "true value in money," which is defined to mean "the amount of cash or receivables the property and subjects can be transmuted into when sold in such manner as such property and subjects are usually sold." As to the approximately 40,000 pounds of brass and copper scrap accumulated by AMP during the course of a normal week of operations, we believe the "scrap prices" offered by the supplying mills, to whom such scrap was "usually" and "freely" sold by AMP, would be equivalent to the "true value in money" of such material for purposes of ad valorem taxation. Therefore, if Guilford County had attempted to assess this property at "book value" then it is clear that AMP produced sufficient evidence to show that such assessment "substantially exceeded the true value in money" of this property. But, as previously noted, there is no evidence in this record that AMP's inventories on 1 January of the pertinent years included any of these type properties, i. e., true scrap metals. Perhaps AMP had no such property on hand at these dates because it regularly shipped out the accumulated scrap each week. Therefore, the fact that AMP carried its burden of proof as to this property is of no consequence. Even if AMP had had such inventories on hand, its value, as compared to the other inventories, would be insignificant, since AMP never allowed over 40,000 pounds of scrap to accumulate at its Greensboro plant.

B. NON-DEFECTIVE IN-PROCESS INVENTORY.
In the hearing before the State Board, AMP contended that this property should likewise be valued with reference to the "scrap prices" since its supplying mills provided the only possible market for these materials. We find no merit whatsoever in this argument.
As to this type of inventory, the record is totally devoid of any evidence that AMP "usually" and "freely" sold such materials back to its suppliers for scrap prices. In fact, the evidence is that AMP NEVER made such sales. In this connection, AMP's taxation expert, Mr. Westphal, stated that, with the exception of scrap metal, AMP did not "usually" sell its in-process inventory. Westphal added that he knew of "almost no firms that did so." It is obvious that no on-going business entity would adopt such a sales plan. It would be ridiculous to do so.
Of course, AMP does not seriously contend that it would sell its entire in-process inventory at scrap prices. On the contrary, AMP argues that since none of its customers will buy uncompleted in-process goods it can only realize scrap value from the sale of such items. However, it is clear that AMP is an on-going business entity and plans to complete all goods in-process. Implicit in the language and in our interpretation of G.S. § 105-294 is the on-going entity assumption. Therefore, AMP's position that it is not assigning a "going concern value" to its in-process inventory, but instead is assigning a "scrap value", contradicts both the letter and the spirit of the statute. G.S. § 105-294 expressly states that "true value in money" is not to be arrived at by a forced sale of the property. It is clear that the statutory concept of "true value in money" is NOT equivalent to *767 the cash realizable by a forced sale. Even AMP's tax expert conceded that under G.S. § 105-294 a forced sale would not measure the true value in money of the in-process inventory. Specifically, he stated:
"The statute you referred to [G.S. 105-294] seems to me to speak clearly and unmistakably of cash value, the cash into which these subjects, these properties, might be transmuted at that specific date if sold, not on a forced sale basis, but in an orderly manner following the general procedures of the firm, the manner in which property in that condition is sold, and this I think is what we are determining here." (Emphasis supplied.)
Accordingly, since all of AMP's evidence before the State Board was based on the theory that the only valuation that could be placed on its in-process inventory was scrap value, we find that AMP failed to produce the requisite evidence sufficient to show that the assessment "substantially exceeded the true value in money" of this property. AMP failed to carry the burden imposed upon it.
It must be conceded that there is no market for AMP's non-defective in-process inventory other than the scrap market, which we have determined to be wholly unsatisfactory for purposes of determining ad valorem valuations. However, the mere fact that there is no market for a particular property does not deprive it of "market value," "true value," or "cash value." Market value can be constructed of elements other than sales in the market place. See, e. g., Albemarle Electric Membership Corp. v. Alexander, supra. See generally D. Dobbs, Remedies 390-99 (West 1973) (hereinafter cited as Dobbs).
For instance, it frequently becomes necessary to determine the value of corporate stock for the purpose of computing federal estate tax, state inheritance tax, and state intangible tax. In a closed corporation, where there are few stockholders, there is generally no existing market that can be used for this purpose. Yet, the fact that such corporate stock is not regularly traded on a market does not render it virtually valueless. In this situation, the stock is valued by trying to determine what an investor would pay for it by capitalizing the earnings from the corporate property; by determining the book value of the stock, deducible from the corporate balance sheet; or by considering the financial status of the corporation with regard to its capital, surplus and undivided profits. See generally C. Lowndes and R. Kramer, Federal Estate and Gift Taxes 418-91 (West 1962). Stock value can also be computed by determining what it would cost to reproduce the corporate property at the time of valuation, i. e., reproduction costs. Id. See also 72 Am. Jur.2d State and Local Taxation § 757 (1974).
This same principle has also been applied by the courts to the measure of damages for the loss of personal property having no market value. See, e. g., Annot., 12 A.L. R.2d 902 (1950). "Where there is the destruction of personal property without a market value, it does not mean the property is valueless and that damages cannot be recovered by the [owner]." Rhoades, Inc. v. United Air Lines, Inc., 224 F. Supp. 341, 344 (W.D.Pa.1963), aff'd, 340 F.2d 481 (3d Cir. 1965). In these cases where there is no market price that will fairly compensate the owner for damage to or destruction of his goods, the following factors have been considered in determining value: (1) The original cost, or cost of labor and materials; (2) the earnings the property has produced or is likely to produce if it is of commercial value, provided the earnings are reasonably likely to continue or that they are reasonably close in point of time; and, most commonly, (3) the cost of repair or replacement with a deduction for depreciation where goods are replaced. See Dobbs, supra, at 390-91.
Cost of replacement or repair, with suitable adjustments for the fact that the damaged or destroyed property was old and had depreciated in value, is perhaps, as previously *768 noted, the most commonly considered factor in fixing value of personal property that has no market. See Dobbs, supra, at 392. See generally Annot., 12 A.L.R.2d, supra, at 923-29. The usual formula employed for determining the value of the destroyed property in such cases deducts the accrued depreciation on the damaged property from the replacement costs. See Dobbs, supra, at 392.
In some of these cases, however, in addition to no effective market, there is also no standard cost for repairs or replacement. Professor Dobbs demonstrates the problem as follows:
". . . This [no market plus no standard cost for repairs or replacement] is notably true where property of a public utility, such as an electric power company is damaged. The public utility may replace a damaged power pole that has been in the ground for 30 years. For its accounting purposes such poles have an estimated life of 40 years. . . . But individual poles may last much longer than 40 years (or less), and the 40 year figure is only an average. It is quite possible that the company would not have had to replace the pole for another fifty years, or, because of technical changes like underground conduits, that it would never have had to replace it at all." Dobbs, supra, at 393.
On facts similar to those described by Professor Dobbs, courts have differed about depreciation. In New Jersey Power & Light Co. v. Mabee, 41 N.J. 439, 197 A.2d 194 (1964), the court took the position that the power company should recover the full cost of replacement without deduction for depreciation at all. The court stated: "[W]e cannot say with reasonable assurance that the installation of a new pole did more than remedy the wrong done. An injured party should not be required to lay out money, as defendants' approach would require, upon a questionable assumption that one day its worth will be recaptured." Id. at 442, 197 A.2d at 196.
Our Court, relying on Mabee, took a similar view in Carolina Power & Light Co. v. Paul, 261 N.C. 710, 136 S.E.2d 103 (1964). In that case, in an opinion by Justice Higgins, this Court stated:
"North Carolina is committed to the general rule that the measure of damages for injury to personal property is the difference between the market value of the damaged property immediately before and immediately after the injury. The purpose of the rule is to pay the owner for his loss. If the damaged article has market value, the application of the before and after rule is relatively simple. Even in that case, however, the cost of repairs is some evidence of the extent of the damage. [Citation omitted]. However, if there is no market, there can be no market value. The foundation for the before and after rule is lacking. Cost of repairs is then about the only available evidence of the extent of the loss. Ordinarily, power systems are not on the market. Less so are small component parts of the system." Id. at 710-11, 136 S.E.2d at 104.
We think that the principles employed in the above cited damage cases and stock valuation cases can be properly applied to our problem. Therefore, in determining the true value in money of AMP's non-defective in-process inventory, we believe that the proper valuation standard would be the cost of replacing the inventory, plus labor and overhead. In terms of a formula, this equals replacement cost plus labor and overhead.

C. NON-DAMAGED RAW MATERIAL INVENTORY.
The witness Price testified on examination by the State Board that the raw material inventory was valued at scrap because "[t]here are no other manufacturers of similar products who would buy these [coils of brass and copper] substantially at cost, because we have a very peculiar product. It is highly engineered and specifications of *769 those materials are not like cotton or textiles. We have a very special raw material with a very special type of specification and generally speaking no one else can use them because they are made for our specific product." (Emphasis supplied.)
Based on the above, AMP contended that this inventory only had a true value in money equivalent to its scrap value. If this proposition was untenable as to non-defective in-process inventory, which we have found to be the case, then it is likewise untenable here. If anything, AMP's argument as to raw material inventory is even weaker since this inventory is readily distinguishable from the in-process type. In fact, there is no evidence in the record that AMP changed this non-damaged raw material in any way subsequent to its receipt. AMP contends that because it is a "specialized" raw material, generally speaking, no one else can use it. But surely there are other electronic manufacturing firms or other firms using brass and copper, that could use these undamaged brass and copper coils. Even the witness Price seems to concede this point when he qualifies his statement by the phrase "generally speaking."
It is ludicrous to assert that this property, the undamaged raw materials, which constituted approximately 82% of all the taxable property on hand on 1 January 1966, 1967 and 1968, lost approximately sixty percent of its value upon being transferred from the delivery truck into AMP's warehouse facilities. AMP asked the State Board to believe that for each $10,000.00 of raw materials it purchased, said materials automatically lost $6,000.00 in value upon being placed in its warehouse. Such a contention defies all logic and common sense.
AMP contended that its non-defective in-process inventory had a scrap value because none of its customers would purchase totally worthless electronic terminals. Based on this assumption, AMP argued that the only other market for purposes of ad valorem valuation consisted of the scrap mills. We found that market to be wholly unsatisfactory for such purposes. In a like manner, we find the scrap market totally unsatisfactory for purposes of valuing the raw material inventory.
For the above stated reasons, we believe that the true value in money of AMP's non-damaged raw material inventory would be equivalent to the cost of replacing such inventory on the critical date. Thus, as to this inventory, we also find that AMP failed to meet its burden.

IV
The next issue for decision is whether there was any competent, material and substantial evidence before the State Board to support the finding that the valuations imposed by Guilford County constituted the true value in money of AMP's inventories as that term is defined in G.S. § 105-294.
As we have previously pointed out, there is no statutory authority in North Carolina that permits a county tax supervisor, as a per se rule, to equate the "book value" of property as listed on the taxpayer's North Carolina income tax return with the true value in money of such property for purposes of ad valorem taxation. But, it does not necessarily follow from the above statement that book value can never be an adequate measure of the true value in money of property, i. e., business inventories. Whether the county used the correct method of computing ad valorem valuation is not the determinative issue. "Of more importance than the method used in determining the valuation is the result reached." Newberry Mills, Inc. v. Dawkins, 259 S.C. 7, 15, 190 S.E.2d 503, 507 (1972), quoted with approval in Albemarle Electric Membership Corp. v. Alexander, supra.
The "book values" used by Guilford County as indicia of market value in this case were based upon AMP's own figures furnished to the State of North Carolina for income and franchise tax purposes. AMP defines "book value" to be "the lower of cost or market." Simple logic establishes, *770 therefore, that "book value," as defined by AMP, cannot be higher than market value. Thus, "book value" in this case is necessarily a measure of market value, or at least of a figure no higher than market value.
AMP's use of the "lower of market or cost" formula in determining inventory values is necessarily related to federal income taxation. Internal Revenue Code section 471 permits use of inventories taken on such basis as conforms "as nearly as may be to the best accounting practice in the trade or business and as most clearly reflecting the income." Pursuant to the statute, Regulation No. 1-471-2(c) provides: "The basis of valuation most commonly used by business concerns and which meet the requirements of section 471 are (1) cost and (2) cost or market, whichever is lower."
The witness Westphal described AMP's accounting system as to how book value was computed as follows:
"In the case of lower of cost or market method, one undertakes to determine what the raw materials would cost the taxpayer at the valuation date if purchased in the quantities in which he usually purchases such material. There is added to that at the various levels of process what may be determined to be the reproduction cost to bring it up to that level. And the same is true with the finished goods. So with the lower of cost or market you are determining how much on the valuation date it would cost you to replace that inventory in that condition."
It is apparent that AMP's accounting procedures are structured so as to define and compute "book value" as replacement cost plus labor and overhead. This accounting method is in complete accord with what we have previously stated to be the proper standard for valuing AMP's non-defective in-process and non-damaged raw material inventories. Hence, it follows that the State Board's finding in this particular case that "book value" is evidence of "true value in money" for ad valorem tax purposes was based on sufficiently competent, material and substantial evidence and was not contrary to law. We therefore find no error in this finding by the Board.

V
Finally, there is no doubt that the differences between the total values originally listed by AMP on the abstracts and the values found by the State Board to be the true value in money of AMP's Inventories constituted discoverable property under G.S. § 105-331. In the recent case of In re Strong Tire Service, Inc., 281 N.C. 293, 188 S.E.2d 306 (1972), this Court, in an opinion by Chief Justice Bobbitt, stated:
"The abstract form permitted taxpayer to list its inventories in bulk [as was the situation with the instant case]. Since neither itemization nor identification was required, the extent or `Amount' of taxpayer's inventory was shown only by the figure entered under the word `Total' Thus, taxpayer was permitted to identify and list its inventories by value rather than by description. In the absence of special circumstances, it was contemplated that the reported value of the inventory would be its value as shown by taxpayer's records.
* * * * * *
". . . Taxpayer's contention that in each of the years 1963-68 it listed its entire inventories for ad valorem taxation is unimpressive. When inventories are identified and listed only by value, gross understatement of value is evidence that not all of taxpayer's inventories were listed.
"We think the evidence was sufficient to support the State Board's finding. . . that taxpayer `failed to list that portion of its inventory represented by the difference between the amount shown by its records and the amount reported to Guilford County as inventory,' and that taxpayer `filed the abstracts with full knowledge that they did not accurately reflect its inventories' for the *771 years 1963-68." Id. at 298-99, 188 S.E.2d at 309-10.
We believe that In re Strong Tire Service fully answers the arguments advanced by AMP in this case. Hence, it would serve no useful purpose to discuss this matter at further length.
Accordingly, for the reasons we have stated herein, the judgment of the North Carolina Court of Appeals is
Affirmed.
EXUM, J., did not participate in the consideration or decision of this case.
LAKE, J., dissents.